IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ESTATE OF ANNE V. BALLINGER,           : No. 277 EAL 2017
DECEASED                               :
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: BERNARD J. WEISSER        : the Order of the Superior Court


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2017, the Petition for Allowance of

Appeal is DENIED.